Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20, filed April 25, 2022, are examined on the merits.
FINAL
Response to Arguments
On page 10, Applicant argues the combination of Auerbach and Apreleva fails to teach or suggest the limitation of “identifying one of the classes of events from all the classes of events for performing trend analysis.”  Applicant’s argument is not persuasive because Auerbach discloses a capture processor 124 can capture an event by identifying and extracting event data associated with an event (column 4, lines 39-40).  Further, Auerbach discloses Examples of article criteria comprise whether the article with which an event is associated comprises a specified article genre, subject, author, publisher, content or whether the article is associated with a particular application. For instance, a user 112a may wish to exclude from the data store 140 events related to articles having an adult-oriented genre, subject or content. This user may select a criterion that excludes all events comprising article content of an adult-oriented nature. A different user 112b may wish to include in the data store 140 events related to articles published by his own employer, authored by a specific employee of his employer or by another user of the client device 102a (column 16, lines 47-61).  The disclosure suggests that the identification of an event is selected from “all events.”
On pages 11-12, Applicant argues the claim 1 has been further amended to recite determining that at least one of the trend changes is significant, wherein the significant trend change comprises one or more of slowly rising parameters that yield significant shift over time and recurring or periodic changes at human scale intervals.  Applicant’s argument is not persuasive because the argued amendment introduces new vague and indefinite issues as discussed below.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 29 and 32, recites “the trend analysis time period” wherein the antecedent for the limitation is not clear.  For example, claim 1, line 21, recites “defining one time period and previous time periods…”  The claim is not clear as to whether the trend analysis time period is directed to “one time period”, “previous time periods”, or another time period.  The same issue is present in claim 11.  Claims 2-10 and 12-20 are rejected for being dependent from claims 1 and 11, respectively.           
Claim 1, lines 36-37, recites “determining…changes is significant” wherein “significant” is a relative term which renders the claim indefinite. The term “significant” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The same issue is present in claim 11.  Claims 2-10 and 12-20 are rejected for being dependent from claims 1 and 11, respectively.
Claim 1, line 38, recites “slowly rising parameters” wherein “slowly” is a relative term which renders the claim indefinite. The term “slowly” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The same issue is present in claim 11.  Claims 2-10 and 12-20 are rejected for being dependent from claims 1 and 11, respectively.
Claim 1, line 39, recites the limitation of “periodic changes at human scale intervals” which causes the claim to be vague and indefinite because the claim is not clear as to meaning of “human scale intervals.”  The same issue is present in claim 11.  Claims 2-10 and 12-20 are rejected for being dependent from claims 1 and 11, respectively.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3, 5, 11, 13, and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim(s) 1 recite(s) maintaining a plurality of event objects for classes of events in a database;  identifying one of the classes of events from all the classes of events for performing trend analysis; defining one time period and previous time periods for the trend analysis; retrieving those event objects associated with the identified class of events for the one time period and the previous time period; performing the trend analysis by determining trends among the events associated with the event objects generated during the trend analysis time period; performing the trend analysis by determining trends among the events associated with the event objects generated during the previous time period; comparing the trends of the events from the trend analysis period with the trends of the events from the previous time periods; determining that at least one of the trend changes is significant, wherein the significant trend change comprises one or more of slowly rising parameters that yield significant shift over time and recurring or periodic changes at human scale intervals.  
The step of “maintaining a plurality of event objects for classes of events in a database” is recited at a high level of generality such that it could reasonably interpreted as an insignificant extra-solution activity such as selecting a particular data source or type of data to be manipulated.  As explained by the Supreme Court, the addition of insignificant extra-solution activity does not amount to an inventive concept. 
The step of “identifying one of the classes of events from all the classes of events for performing trend analysis” is recited at a high level of generality such that it could reasonably interpreted as an insignificant extra-solution activity such as selecting a particular data source or type of data to be manipulated.  As explained by the Supreme Court, the addition of insignificant extra-solution activity does not amount to an inventive concept. 
The step of “defining one time period and previous time periods for the trend analysis” is recited at a high level of generality such that it could reasonably interpreted as an insignificant extra-solution activity such as selecting a particular data source or type of data to be manipulated.  As explained by the Supreme Court, the addition of insignificant extra-solution activity does not amount to an inventive concept.
The step of “retrieving those event objects associated with the identified class of events for the one time period and the previous time period” is recited at a high level of generality such that it could reasonably interpreted as an insignificant extra-solution activity such as selecting a particular data source or type of data to be manipulated.  As explained by the Supreme Court, the addition of insignificant extra-solution activity does not amount to an inventive concept. 
The step of “performing the trend analysis by determining trends among the events associated with the event objects generated during the trend analysis time period” is recited at a high level of generality such that it could be practically performed in the human mind.  The limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for generic computer components.  The “performing the trend analysis” limitation falls under the category of a mental process in that a person performing a data analysis.  This interpretation appears in line with the specification which describes “some variations of trend analysis, clustering of event objects may be performed according to their parameter values.” (page 45); “Over the past two months, there has been a 120% increase in accidents on three shopping blocks. 69% of these were between 10:00 am and noon” (page 45).  
The step of “performing the trend analysis by determining trends among the events associated with the event objects generated during the previous time period” is recited at a high level of generality such that it could be practically performed in the human mind.  The limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for generic computer components.  The “performing the trend analysis” limitation falls under the category of a mental process in that a person performing a data analysis.  This interpretation appears in line with the specification which describes “some variations of trend analysis, clustering of event objects may be performed according to their parameter values.” (page 45); “Over the past two months, there has been a 120% increase in accidents on three shopping blocks. 69% of these were between 10:00 am and noon” (page 45).  
The step of “comparing the trends of the events from the trend analysis period with the trends of the events from the previous time periods” is recited at a high level of generality such that it could be practically performed in the human mind.  The limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for generic computer components.  The “comparing the trends of the events” limitation falls under the category of a mental process in that a person performing a data analysis.  This interpretation appears in line with the specification which describes “some variations of trend analysis, clustering of event objects may be performed according to their parameter values.” (page 45); “Over the past two months, there has been a 120% increase in accidents on three shopping blocks. 69% of these were between 10:00 am and noon” (page 45).  
The step of “determining that at least one of the trend changes is significant, wherein the significant trend change comprises one or more of slowly rising parameters that yield significant shift over time and recurring or periodic changes at human scale intervals” is recited at a high level of generality such that it could be practically performed in the human mind.  The limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for generic computer components.  The “determining that at least one of the trend changes is significant” limitation falls under the category of a mental process in that a person performing a data analysis.  This interpretation appears in line with the specification which describes “trend analysis can include statistical tests and evaluations to determine whether correlations are statistically significant” (page 45); “Over the past two months, there has been a 120% increase in accidents on three shopping blocks. 69% of these were between 10:00 am and noon” (page 45). 
The same rationale is applied to claim 11 because claim 11 is directed to a system for implementing the method of claim 1.
The judicial exception is not integrated into a practical application.  In particular, claim 11 recites additional elements of a “a central processing unit”, “memory”, “an input port”, and “an output port”, where the claim recites details on what the trend analysis.  The “a central processing unit”, “memory”, “an input port”, and “an output port” are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using a generic component (MPEP 2106.05(f)).  The limitation of “retrieving those event objects” amounts to extra-solution activity of receiving data (MPEP 2106.05(g): i.e. pre-solution activity of gathering data for use in the claimed process.  Furthermore, providing details on what the trend analysis are amounts to generally linking the use of a judicial exception to a particular technological environment or field of use (MPEP 2106.05(h), example (vi)).  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of a “a central processing unit”, “memory”, “an input port”, and “an output port” are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using a generic computer component (MPEP 2106.05(f)). The limitation of “retrieving those event objects…” amounts to no more than insignificant pre-activity of receiving data. Furthermore, providing details on what the trend analysis are amounts to no more than generally linking the use of a judicial exception to a particular technological environment or field of use (MPEP 2106.05(h), example (vi)- “Limiting the abstract idea of collecting information, analyzing it, and displaying certain results of the collection and analysis to data related to the electric power grid, because limiting application of the abstract idea to power-grid monitoring is simply an attempt to limit the use of the abstract idea to a particular technological environment, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016)”).  Thus taken alone, the individual elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.
Claim 3, the step of computing for each event object the value of each of the parameters using at least one of the tags, the structured data, and the unstructured data of the activity data” is recited at a high level of generality such that it could be practically performed in the human mind.  The limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for generic computer components.  The step does not cause the claimed invention to be integrated into a practical application or amount to significantly more than the judicial exception as discussed above.  The same rationale applies to claim 13.
Claim 5, the step of “performing fast Fourier analysis…” is recited at a high level of generality such that it could be practically performed in the human mind.  The limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for generic computer components.  The step does not cause the claimed invention to be integrated into a practical application or amount to significantly more than the judicial exception as discussed above.  The same rationale applies to claim 15.
 Claims 2, 4, 6-10, 12, 14, and 16-20, recite limitations that preclude a 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 6, 7, 11-13, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Auerbach et al. (Auerbach hereafter, US 8,346,777 B1) in view of Apreleva et al. (Apreleva hereafter, US 9,892,168 B1).
Claim 1, Auerbach discloses a computer-implemented method for performing trend analysis, comprising: 
maintaining a plurality of event objects for classes of events in a database (column 8, lines 43-52, e.g. association information can be stored in database 133 in a related event object for each group of related events. The indexer 130 can send and incorporate the terms and times, associated with the event in the index 142 of the data store 140. The event can be sent to the database 144 for storage, and column 15, lines 13-26, e.g. a particular or class of associated events satisfies the criterion); 
identifying one of the classes of events from all the classes of events for performing trend analysis  (column 4, lines 39-40, e.g. a capture processor 124 can capture an event by identifying and extracting event data associated with an event, and column 16, lines 47-61, e.g. Examples of article criteria comprise whether the article with which an event is associated comprises a specified article genre, subject, author, publisher, content or whether the article is associated with a particular application. For instance, a user 112a may wish to exclude from the data store 140 events related to articles having an adult-oriented genre, subject or content. This user may select a criterion that excludes all events comprising article content of an adult-oriented nature. A different user 112b may wish to include in the data store 140 events related to articles published by his own employer, authored by a specific employee of his employer or by another user of the client device 102a); 
However, Auerbach does not disclose defining one time period and previous time periods for the trend analysis;  retrieving those event objects associated with the identified class of events for the one time period and the previous time period; performing the trend analysis by determining trends among the events associated with the event objects generated during the trend analysis time period; performing the trend analysis by determining trends among the events associated with the event objects generated during the previous time period; comparing the trends of the events from the trend analysis period with the trends of the events from the previous time periods; determining that at least one of the trend changes is significant, wherein the significant trend change comprises one or more of slowly rising parameters that yield significant shift over time and recurring or periodic changes at human scale intervals.
Apreleva discloses defining one time period and previous time periods for the trend analysis (column 11, lines 33-46, e.g. A learning module comprises regression with different time windows (e.g., range is from the entire time span to 4 weeks). The regression time window (i.e., the length of time period used in regression) depends mostly on the underlying process dynamics, which often is hard to track and model);  
retrieving those event objects associated with the identified class of events for the one time period and the previous time period (Abstract, e.g. Enhanced filtered signals (EFS) are extracted from the filtered time series data based on an amplification signal obtained via a summation of signals relevant to a process of interest in the filtered time series data); 
performing the trend analysis by determining trends among the events associated with the event objects generated during the trend analysis time period (column 15, line 56 to column 16, e.g. the process flow for prediction of LI counts 1000 based on EFS signals extracted from Google™ Trends and Twitter™ keywords time series. Historical data 1002 and Google™ Flu Trends 1004 were included into Bayesian model averaging 1006 when available for a country); 
performing the trend analysis by determining trends among the events associated with the event objects generated during the previous time period (column 15, line 56 to column 16, e.g. the process flow for prediction of LI counts 1000 based on EFS signals extracted from Google™ Trends and Twitter™ keywords time series. Historical data 1002 and Google™ Flu Trends 1004 were included into Bayesian model averaging 1006 when available for a country);
comparing the trends of the events from the trend analysis period with the trends of the events from the previous time periods (column 16, lines 28-44, e.g. The prediction was made based on regression for a long section of EFS (e.g., 5 months, or 150 days) on statistics of CU from GSR or GDELT. It is possible to further refine prediction in the case of ILI, where changes in morbidity trends are slow and one can employ regression with a long (e.g., from 25 to 52 weeks) sliding time window (STW) and a short one (e.g., from 4 weeks to 16 weeks)); 
determining that at least one of the trend changes is significant, wherein the significant trend change comprises one or more of slowly rising parameters that yield significant shift over time and recurring or periodic changes at human scale intervals (column 16, lines 36-44, e.g. The difference between the two is that the short sliding time window works better if one has to make a prediction for a relatively short period of time (e.g., one to two weeks) or, for example, when a substantial change of ILI counts is not expected. This scenario predicts the number of incidences based on current trends and cannot take into account a switch in trends. Prediction usually suffers from a lag in this case, which will be described in further detail below);
creating a trend object for the significant trend change; and analyzing the trend object (column 18, lines 18-24, e.g. Data was obtained weekly and updated within a range of 1 to 8 weeks. Official reports started in the year 2010, so historical data was used in the final averaging).  
Auerbach discloses related events objects can improve the relevance of search results and improve the display of search results (column 21, lines 58-59).  One of ordinary skill in the art at the time of filing of the invention would have been motivated by Auerback to improve the relevance of search results and improve the display of search results of Apreleva.  Therefore, it would have been obvious to one of ordinary skill in the art to use the method of Auerbach with the trend data analysis of Apreleva to improve the relevance of search results and improve the display of search results.
Claim 2, Auerbach as modified discloses applying at least one of spatial filters and temporal filters to the retrieved event objects (Apreleva, Abstract, e.g. Enhanced filtered signals (EFS) are extracted from the filtered time series data based on an amplification signal obtained via a summation of signals relevant to a process of interest in the filtered time series data);
matching at least one of the spatial filters and temporal filters with at least one of the event class and the parameter values of the retrieved event objects (Apreleva, column 18, lines 36-48, e.g. performance of prediction and comparison of quality of various forecasts is displayed in the table in FIG. 16. Results were obtained for predictions made one week ahead for a period of time of approximately 52 weeks. As one might expect, countries with large populations have, on average, higher quality scores with better scores for Google™ Trends. Countries that are less popular and primarily agricultural, such as Nicaragua, El Salvador, and Honduras, demonstrated a poorer reflection of ILI trends in social media. Forecasts based on the EFS signal better predict PAHO data than historical or GFT predictions); and displaying a list of the retrieved event objects that match at least one of the spatial filters and temporal filters (Apreleva, Figure 16).
Claim 3, Auerbach as modified discloses a computing for each event object the value of each of the parameters using at least one of the tags (Auerbach, page 19, lines 20-29, e.g. HTML tags), the structured data, and the unstructured data of the activity data.
Claim 6, Auerbach as modified discloses reducing a number of the event objects associated with the trend analysis time period by applying one or more filters to the event objects during the trend analysis time period (Apreleva, column 11, lines 20-32, e.g. Filtering with the threshold Tr 302 has two steps. First, the threshold value is estimated 310 (i.e., estimation of threshold Tr). The threshold value is an average correlation coefficient between randomly generated time series 312 (i.e., N random time series) and ground truth 314. This step ensures that uncorrelated information and noise is removed, which at random can improve correlation at one time point but worsen it at the other. The second step of filtering with the threshold Tr 302 represents a cycle to find the subset of time series having correlation coefficients from Tr to Rmax, which is the maximum correlation coefficient for a given dataset); and determining trends amongst the event objects that satisfy the filters (Apreleva, column 11, lines 55-67, e.g. An enhanced filtered signal (EFS) can be extracted from various social media platforms. In experimental studies, the system described herein demonstrated predictions employing Google™ Trends and Twitter™).
Claim 7, Auerbach as modified discloses further comprising at least one of: when a number of the event objects that satisfy the filters is below a threshold value, ignoring the determined trend for those event objects (column 11, lines 24-27, e.g. Filtering with the threshold Tr 302 has two steps. First, the threshold value is estimated 310 (i.e., estimation of threshold Tr). The threshold value is an average correlation coefficient between randomly generated time series 312 (i.e., N random time series) and ground truth 314. This step ensures that uncorrelated information and noise is removed, which at random can improve correlation at one time point but worsen it at the other); and when a number of the event objects that satisfy the filters is above a threshold value, compare the determined trend for those event objects with the event objects associated with the previous time periods.
Claims 11-13, 16, and 17, Auerbach as modified discloses a system (Auerbach, column 2, line 38-51, e.g. system 100) for implementing the above cited method.
Claims 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Auerbach et al. (Auerbach hereafter, US 8,346,777 B1) in view of Apreleva et al. (Apreleva hereafter, US 9,892,168 B1), as applied to claims 1-3, 6, 7, 11-13, 16, and 17 above, in further view of Plesur et al. (Plesur hereafter, US 9,952,742 B2).
Claims 4 and 14, Auerbach as modified discloses the claimed invention except for the limitation of receiving a request for trends identified during a specified period of time; matching the event objects with the requested trends; retrieving candidates of the event objects that match the requested trends. 
Plesur discloses receiving a request for trends identified during a specified period of time; matching the event objects with the requested trends; retrieving candidates of the event objects that match the requested trends (column 24, lines 61-67, e.g. assume a user, named John Smith, is interested in obtaining trending information. The user may select an element, called “Trends,” from a user interface to obtain the trending information. Upon selection of the element, user device 210 may send a request for trending information to trending system 220. Trending system 220 may identify trending items that are to be provided to user device 210, for example, based on configuration parameters associated with user, John Smith, and may provide information relating to the trending items to user device 210).    
Further, Apreleva discloses identifying a significant change in performance among two or more of the candidate event objects over the specified period of time (Apreleva, column 18, lines 36-48, e.g. performance of prediction and comparison of quality of various forecasts is displayed in the table in FIG. 16. Results were obtained for predictions made one week ahead for a period of time of approximately 52 weeks. As one might expect, countries with large populations have, on average, higher quality scores with better scores for Google™ Trends. Countries that are less popular and primarily agricultural, such as Nicaragua, El Salvador, and Honduras, demonstrated a poorer reflection of ILI trends in social media. Forecasts based on the EFS signal better predict PAHO data than historical or GFT predictions); and displaying a list of the retrieved event objects that match at least one of the spatial filters and temporal filters (Apreleva, Figure 16); and 
displaying at least one of the candidate event objects which shows the identified significant change in data as the trend (Apreleva, Figure 16).
Auerbach discloses related events objects can improve the relevance of search results and improve the display of search results (column 21, lines 58-59).  Plesur discloses a user interface, information identifying two or more of trending search-related information, trending video-related information, trending image-related information, or trending news-related information (Abstract).  One of ordinary skill in the art at the time of filing of the invention would have been motivated by Auerbach as modified to improve the relevance of search results and improve the display of search results of  with the user interface of Plesur.  Therefore, it would have been obvious to one of ordinary skill in the art to use the method of Auerbach as modified with the trend data analysis of Apreleva and Plesur to improve the relevance of search results and improve the display of search results.
Claims 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Auerbach et al. (Auerbach hereafter, US 8,346,777 B1) in view of Apreleva et al. (Apreleva hereafter, US 9,892,168 B1), as applied to claims 1-3, 6, 7, 11-13, 16, and 17 above, in further view of Mizrahi, A. (WO 2009046435 A1).
Claims 5 and 15, Auerback as modified discloses the claimed invention except for the limitation of performing fast Fourier analysis to identify rhythms between the event objects.  Mizrahi discloses performing fast Fourier analysis to identify rhythms between the event objects (page 16, [0071], e.g. kind of metadata 132a that system 100 can collect from users 124 through the interaction with web page 136 includes: relevancy of results 140 to search query keywords, popularity of keywords over time (such as through GOOGLE TRENDS), personal context for ambiguous words and phrases, etc., and page 17, [0075], e.g. computationally intensive algorithms may be used to define signatures for content that may be compared (such as, for example, performing a fourier or fast fourier transform on the content).  
One of ordinary skill in the art at the time of filing of the invention would have been motivated to improve the relevance of search results and improve the display of search results of Auerbach as modified with the fast fourier transform on the content of Mizrahi.  Therefore, it would have been obvious to one of ordinary skill in the art to use the method of trend data analysis of Auerbach as modified with the fast fourier transform on the content Mizrahi to improve the relevance of search results and improve the display of search results.
CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sipple (US 2014/0095425 A1) discloses a method for predicting significant future trend.
Dutton (US 7,424,715 B1) discloses events associated with recorded data exchange.
Bourne et al. (US 20070198323 A1) discloses performance manager measures how well an agent or group of agents are performing.
Rachman (US 2007/0074621 A1) discloses a method for grouping and prioritization of events with behavior models.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.  The USPTO's official fax number is 571-272-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. Dune Ly, whose telephone number is (571) 272-0716.  The examiner can normally be reached on Monday-Friday from 8 A.M. to 4 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Neveen Abel-Jalil, can be reached on 571-270-0474.
/Cheyne D Ly/
Primary Examiner, Art Unit 2152